Exhibit 10.3

 

LOGO [g76096g73g59.jpg]

October 1, 2015

Jason Senner

235 N. Smith Street, #503

Palatine, IL 60067

Re: Letter Agreement

Dear Jason:

The purpose of this letter agreement (this “Agreement”) is to summarize certain
terms regarding your future employment with Wright Medical Group, Inc. and its
subsidiaries and affiliates (collectively, the “Company”) upon completion of the
merger (the “Merger”) between Wright Medical Group, Inc. (“WMG”) and Tornier
N.V. For the avoidance of doubt, the term the “Company” as used herein includes
Wright Medical Group N.V. upon completion of the Merger, which at such time will
be formerly known as Tornier N.V.

This Agreement is intended to confirm that your employment with the Company will
terminate, pursuant to your resignation from employment, in connection with a
“change in control” as contemplated by the terms of that certain Separation Pay
Agreement dated as of January 15, 2014 between Wright Medical Technology, Inc.
(“WMT”) and you (the “Separation Pay Agreement”). Further, this Agreement is
intended to amend the Separation Pay Agreement in certain respects, and, except
as specifically set forth in this Agreement, the parties to this Agreement
hereby agree that the Separation Pay Agreement will remain in full force and
effect in accordance with its terms. This Agreement, together with the
Separation Pay Agreement, evidences the entire agreement of the parties hereto
with respect to the subject matter hereof, and all prior oral discussions and
writings are merged into this Agreement and the Separation Pay Agreement.

1. Resignation from All Board and Officer Positions as of Effective Time of
Merger. You agree to and hereby resign from all director and officer positions
with WMG, WMT and any and all other subsidiaries and affiliates of the Company,
effective as of the effective time of the Merger (the “Effective Time”). In
furtherance of the foregoing, upon the request of the Company, you agree to
execute and deliver to the Company any resignations or corporate, governmental
or other documents necessary to effect your resignation as a director and/or
officer of WMG, WMT and any and all other subsidiaries and affiliates of the
Company; provided, however, that any such request of you in furtherance of the
foregoing will be reasonable.



--------------------------------------------------------------------------------

2. Resignation from Employment; At-Will Employment Prior to Resignation Date;
Entitlement to Severance Pay and Benefits and Other Payments. You agree to and
hereby resign as an employee of the Company, including any and all other
subsidiaries and affiliates of the Company, effective as of the close of
business on December 31, 2015 or such earlier date as agreed upon by the Company
and you (the “Resignation Date”). Notwithstanding the foregoing, nothing in this
Agreement constitutes a promise by the Company or you of your continued
employment by the Company, and your employment with the Company is and will
remain “at-will,” meaning that either you or the Company may terminate your
employment relationship with the Company at any time for any reason. In
addition, notwithstanding the foregoing, if you accept full-time employment with
another employer prior to the Resignation Date as described above, the
“Resignation Date” as used in this Agreement shall mean such earlier date on
which you began such full-time employment and your employment with the Company
will be deemed terminated as of such earlier date. In addition, notwithstanding
the foregoing, if your employment is otherwise terminated for any reason prior
to the Resignation Date as described above, the “Resignation Date” as used in
this Agreement shall mean such earlier date on which your employment with the
Company terminated. For the avoidance of doubt, the parties to this Agreement
understand, acknowledge and agree that regardless of the reason, if any, of the
termination of your employment on or prior to December 31, 2015, you will be
entitled to the severance pay and benefits under Section 6 of the Separation Pay
Agreement.

3. Continuing Benefits as Employee Prior to Resignation Date. After the
Effective Time and prior to the Resignation Date, you will remain an employee of
the Company, or one of its subsidiaries, through the Resignation Date and
continue to: (1) receive your base salary as in effect as of the Effective Time,
payable in accordance with the customary payroll practices of the Company as the
same exists from time to time; (2) be eligible to participate in health
insurance, retirement, disability and other benefit programs provided to
officers of the Company on terms no less favorable than those available to
officers of the Company; (3) be entitled to the same number of vacation days,
holidays, sick days and other benefits as are generally allowed to officers of
the Company in accordance with the Company’s policies in effect from time to
time; and (4) be authorized to incur reasonable expenses in the discharge of
your services as an employee of the Company, in accordance with the Company’s
expense reimbursement policy, as the same may be modified by the Company from
time to time. Notwithstanding the foregoing, you hereby understand, acknowledge
and agree that you will not receive any annual or other equity awards after the
Effective Time and prior to the Resignation Date or otherwise. After the
Effective Time and prior to the Resignation Date, you are expected to maintain
regular office hours in the Memphis, Tennessee office substantially similar to
your schedule immediately prior to the Effective Time.

4. Employee’s Continuing Obligations Prior to and After Resignation Date. You
hereby understand, acknowledge and agree that after the Effective Time and prior
to the Resignation Date, you will continue to remain subject to and bound by the
confidentiality, assignment of inventions, non-solicitation, non-interference
and non-competition, and other obligations under the Separation Pay Agreement,
which obligations will remain in full force and effect, and will survive your
resignation from employment as provided therein. You also hereby understand,
acknowledge and agree that after the Resignation Date, you will continue to
remain subject to and bound by the terms of all prior agreements which you have
entered into with the Company, including without limitation the Separation Pay
Agreement, and all policies and procedures of the Company applicable to you and
which by their terms extend beyond the Resignation Date.



--------------------------------------------------------------------------------

5. Payment of Post-Change in Control Severance. The Company agrees to pay you
the severance payment provided under Section 6.1 of the Separation Pay Agreement
in the manner as provided in Section 6.1 of the Separation Pay Agreement,
subject to the Company’s receipt of a release in the form of the release
attached as Exhibit A to this Agreement that has been executed by you after your
Resignation Date and that has not been revoked within the rescission period
described in such release. In addition, the Company agrees to provide you the
benefits provided under Section 6.2 of the Separation Pay Agreement in the
manner as provided in Section 6.2 of the Separation Pay Agreement, subject to
the Company’s receipt of a release in the form of the release attached as
Exhibit A to this Agreement that has been executed by you after your Resignation
Date and that has not been revoked within the rescission period described in
such release; provided, however, that the amount specified in clause (v) of
Section 6.2.1 of the Separation Pay Agreement shall be equal to the higher of:
(a) your annual incentive payment at target for 2015; or (b) your actual annual
incentive payout for 2015, in each case pursuant to the terms of Wright’s annual
incentive plan for 2015, and that for clarity, no amount shall be paid with
respect to clause (ii) of Section 6.2.1 of the Separation Pay Agreement.

6. Stock Options. The Company agrees to amend the agreements evidencing your
outstanding options to purchase WMG common stock (which options will convert
into options to purchase ordinary shares of Wright Medical Group N.V. in
connection with the Merger) prior to the Effective Time to extend the
post-termination exercise period of your options from 90 days to the respective
expiration dates of the options.

7. Non-Disparagement. You agree that you will make no defamatory, disparaging,
critical, derogatory or negative oral or written comments regarding the Company,
or its products or services. The Company agrees that with the exception of
necessary internal high-level comments related to company business which will
remain confidential within the Company, neither the Company nor any of its
parent companies, subsidiaries or affiliates (specifically by and/or through
senior-level management personnel and Board members) will make any defamatory,
disparaging, critical, derogatory or negative oral or written comments regarding
you.

8. At-Will Employment. Notwithstanding anything in this Agreement or the
Separation Pay Agreement to the contrary, nothing in this Agreement or the
Separation Pay Agreement constitutes a promise of continued employment of you by
the Company. Your employment with the Company is and will remain “at-will,”
meaning that either you or the Company may terminate the employment relationship
at any time for any reason.

9. Entire Agreement. This Agreement, together with the Separation Pay Agreement,
the Release attached as Exhibit A, is the entire agreement between you and the
Company relating to your employment and your resignation from employment, and
your right to any severance pay and benefits. Except as expressly provided
otherwise in this Agreement, this Agreement supersedes all prior oral and
written agreements and communications between the parties hereto. This Agreement
will not be modified, amended or terminated, except by a written agreement
manually signed by both parties hereto.



--------------------------------------------------------------------------------

10. Counterparts. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party
hereto and delivered to the other party, it being understood that both parties
hereto need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Sincerely,

 

/s/ Robert J. Palmisano

Robert J. Palmisano

President and Chief Executive Officer

Wright Medical Group, Inc.

ACCEPTANCE

By signing below, I acknowledge that I have read, understand, and accept the
terms and conditions of the foregoing Agreement, which I accept as of this 1st
day of October, 2015:

 

/s/ Jason Senner

Jason Senner



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

GENERAL RELEASE,

INCLUDING RELEASE OF POTENTIAL ADEA CLAIMS

In further consideration for the payment of severance payments and benefits
provided under the Separation Pay Agreement between (i) Jason Senner (the
“Executive”) and (ii) Wright Medical Technology, Inc. (the “Company”), the
Executive, for himself and the Executive’s heirs, executors, administrators, and
assigns, hereby unconditionally releases and forever discharges the Company and
each of the Company’s stockholders, predecessors, successors, assigns, agents,
directors, officers, employees, representatives, attorneys, divisions,
subsidiaries, affiliates, and all persons acting by, through, under, or in
concert with any of them (collectively, the “Released Party”) from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts, and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected
arising out of or relating to the Executive’s employment with the Company or
termination of such employment, including, but not limited to, claims under the
Age Discrimination in Employment Act of 1967 (“ADEA”), as amended from time to
time, and other federal, state, or local laws prohibiting discrimination, any
claims the Executive may have with regard to the Executive’s hiring, employment,
and separation from employment, and any claims growing out of any legal
restrictions on the Company’s right to terminate its employees (“Claim(s)”),
which the Executive now has, owns or holds, or claims to have owned or held, or
which the Executive at any time may have had or claimed to have had against the
Company.

More specifically, by signing this Release, the Executive agrees to release any
actual and potential Claim that the Executive has or may potentially have,
either as an individual or standing in the shoes of the government, under any
federal, state or local law, administrative regulation or legal principle
(except as specifically provided to the contrary in this Release) against the
Company or any other Released Parties. The following listing of laws and types
of Claims is not meant to, and shall not be interpreted to, exclude any
particular law or type of Claim, law, regulation or legal principle not listed.
The Executive understands that the Executive is releasing all the Executive’s
Claims against the Company and all Released Parties including, but not limited
to any Claims for expense reimbursement or expenses, relocation assistance
Claims for invasion of privacy; breach of written or oral, express or implied,
contract; fraud or misrepresentation; Claims for assault, battery, defamation,
intentional or negligent infliction of emotional distress, breach of the
covenant of good faith and fair dealing, promissory estoppel, negligence,
negligent hiring, retention or supervision, retaliation, constructive discharge,
violation of whistleblower protection laws, unjust enrichment, violation of
public policy, and any Claims under ADEA, 29 U.S.C. § 626, as amended, the Older
Workers Benefit Protection Act of 1990 (“OWBPA”), 29 U.S.C. § 626(f), Title VII
of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, et seq., the
Americans with Disabilities Act (“ADA”), as



--------------------------------------------------------------------------------

amended by the ADA Amendments Act of 2008 (“ADAAA”), 29 U.S.C. § 12101, et seq.,
the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended,
29 U.S.C. §§ 1001, et seq., the Equal Pay Act (“EPA”), 29 U.S.C. § 206(d), the
Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq., the Genetic
Information Nondiscrimination Act of 2008 (“GINA”), Tennessee Human Rights Act
and the Tennessee Disability Act, and any and all other Tennessee statutes,
regulations, and ordinances related to fair employment practices or employment
more generally, the False Claims Act, 31 U.S.C. § 3729, et seq., or any other
state human rights or fair employment practices act, and any other federal,
state, local or foreign statute, law, rule, regulation, ordinance or order. This
includes, but is not limited to, Claims for violation of any civil rights laws
based on protected class status and all other Claims for unlawful employment
practices, and all other common law or statutory Claims.

The Executive is not releasing and Claims shall not include any rights or Claims
the Executive has (1) pursuant to the Separation Pay Agreement between the
Executive and the Company, any equity award granted to the Executive by Wright
Medical Group, Inc. or the Indemnification Agreement between the Company or its
affiliates and the Executive; (2) to be indemnified and advanced expenses in
accordance with applicable law, or the Company’s and its affiliates’ corporate
documents or to be covered under any applicable directors’ and officers’
liability insurance policies; (3) with respect to any rights which have accrued
or become vested as of the date of this Release, including any rights to any
outstanding equity awards; and (4) with respect to any Claims which arise after
the Effective Date of this Release.

This Release complies with the Older Workers Benefit Protection Act of 1990, as
amended from time to time.

 

  a. This Release is written in terms which the Executive understands;

 

  b. The Executive is advised of the Executive’s rights to consult an attorney
to review and for advice regarding whether to sign this Release;

 

  c. The Executive does not waive any rights or claims that may arise after the
date the Release is executed;

 

  d. The Executive is receiving consideration beyond anything of value to which
the Executive already is entitled; and

 

  e. The Executive has been given a reasonable period of time to consider this
Release (at least 21 days).

RIGHT TO RESCIND OR REVOKE

The Executive understands that insofar as this Release relates to the
Executive’s rights under the ADEA, it shall not become effective or enforceable
until seven (7) days after the Executive signs it. The Executive also has the
right to rescind (revoke) this Release only insofar as it extends to potential
Claims under the ADEA by written notice to Company within seven (7) calendar
days following the Executive’s signing this Release (the “Rescission Period”).
Any such rescission (revocation) must be in writing, must explain that the
revocation is applicable to the Executive’s ADEA Claims, and must be either
hand-delivered to the Company or, if sent by mail, postmarked within the
applicable time period (below), sent by certified mail, return receipt
requested, and addressed as follows:



--------------------------------------------------------------------------------

  (a) post-marked within the seven (7) day period;

 

  (b) properly addressed to:

 

       General Counsel

       Wright Medical Technology, Inc.

       1023 Cherry Road

       Memphis, TN 38117; and

 

  (c) sent by certified mail, return receipt requested.

The Executive understands that the consideration the Executive is receiving for
settling and releasing the Executive’s Claims is contingent upon the Executive’s
agreement to be bound by the terms of this Release. Accordingly, if the
Executive attempts to revoke this Release, the Executive understands that the
Executive is not entitled to the post-termination payments and benefits, other
than the Accrued Obligations, offered in the Separation Pay Agreement. The
Executive further understands that if the Executive attempts to revoke the
Executive’s release of the Executive’s ADEA Claims, the Executive must
immediately return to Company any post-termination payments and benefits, other
than the Accrued Obligations, that the Executive may have received under the
Executive’s Separation Pay Agreement; provided however, that if the Executive
decides to challenge the knowing and voluntary nature of this Release under the
ADEA and/or the OWBPA, the Executive is not required to return to Company any
consideration that the Executive received under the Executive’s Separation Pay
Agreement.



--------------------------------------------------------------------------------

AGREED AND ACCEPTED

The Company has advised the Executive of the Executive’s right to review this
Release with the Executive’s own attorney. The Executive has had the opportunity
to carefully read this Release and understands all its terms. In agreeing to
sign this Release, the Executive has not relied on any oral statements or
explanations made by the Company or any other Released Party, including their
employees or attorneys. The Executive understands, accepts, and agrees to be
bound by this Release. This Release shall be effective as of the date signed by
the Executive (“Effective Date”).

 

     EXECUTIVE:      Dated:                         , 20         

 

Signature

            (Effective Date)           Name: Jason Senner